Per Curiam.

This appeal and the decision below are controlled by section 93c-2.0 of the Administrative Code of the City of New York as construed by Pisciotta v. City of New York (275 App. Div. 966 [2d Dept.], affd. 300 N. Y. 664, motion to amend remittitur granted 300 N. Y. 755, certiorari denied 340 N. S. 825); and also by Lupo v. Board of Transp. of City of N. Y. (200 Misc. 403) and Russo v. Bingham (106 N. Y. S. 2d 894). Hofstadter, J., in the Lupo case (supra) and Rivers, J., writing in this case below, fully set forth the view of the majority of this court. The language of the payroll and the receipt substantially follows the wording of the statute. The language of the individual receipt reads in substance as follows: “Received from the Treasurer of the City of New York the sum shown hereon in full payment for services rendered in the capacity indicated and for the period above stated.”
*163The only question raised on the appeal is that the provisions of the MiEtary Law render the provisions of section 93c-2.0 inappEcable to city employees in the mihtary service. The above cases are to the contrary.
The judgment and order should be affirmed, with costs.